Citation Nr: 1514124	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  06-28 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for postoperative residuals of a left knee disability.

2.  Entitlement to a compensable rating for residuals of a fracture of the right ring finger.

3.  Entitlement to a compensable rating for residuals of a fracture of the right little finger.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1979 to November 1982, from February 1984 to February 1987, and from August 1987 to April 1995.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In September 2010, the Board denied the claims for increase for the left knee disability and right ring and little finger disabilities.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (the Court), which granted a Joint Motion for Remand of the parties dated in April 2011, and vacated the Board's September 2010 decision as to the issues currently on appeal.  This case was further the subject of Board remand in July 2011 and September 2012.


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's left knee disability has been manifested by slight instability, at worst, flexion limited to, at worst, 70 degrees, normal extension, and pain on motion.

2.  The Veteran's meniscus has not been removed from his left knee, and he has not been shown to have frequent episodes of locking and effusion in his left knee.

3.  The Veteran is shown to have painful arthritis in his right little and ring fingers


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for recurrent subluxation and/or lateral instability in the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.10,4.71a, Diagnostic Code 5257. (2014).

2.  The criteria for a separate 10 percent rating for painful motion in the left knee have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5003, 5258, 5259, 5260, 5261 (2014).

3.  The criteria for a 10 percent rating, but no higher, for arthritis of the right ring and little fingers have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5227 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided; and while the Veteran appealed a prior Board decision, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development in the course of appealing the claim.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Per the April 2011 Joint Motion, VA obtained the private treatment records referable to the left knee disability.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
   
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. ).  

Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether staged ratings are necessary to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

Left Knee

The Veteran is service-connected for a left knee disability, currently evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (recurrent subluxation or lateral instability).  In May 2005, the Veteran filed a claim for an increased rating for his left knee disability.

Under Diagnostic Code 5257, for rating recurrent subluxation or lateral instability, a 10 percent rating is assigned for slight impairment, a 20 percent rating is assigned for moderate impairment, and a 30 percent rating is assigned for severe impairment.  38 C.F.R. § 4.71a (2014).

A claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, but any separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998).

Separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint, but only where the criteria for a compensable rating are met under each diagnostic code.  VAOGCPREC 9-2004 (2004), 69 Fed. Reg. 59,990 (2004).

Under Diagnostic Code 5260, limitation of flexion to 60 degrees warrants a 0 percent rating.  Limitation of flexion to 45 degrees warrants a 10 percent rating. Limitation of flexion to 30 degrees warrants a 20 percent rating.  Limitation of flexion to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a (2014).

Under Diagnostic Code 5261, limitation of extension to 5 degrees warrants a 0 percent rating.  Limitation of extension to 10 degrees warrants a 10 percent rating. Limitation of extension to 15 degrees warrants a 20 percent rating.  Limitation of extension to 20 degrees warrants a 30 percent rating.  Limitation of extension to 30 degrees warrants a 40 percent rating.  Limitation of extension to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a (2014).

Normal range of extension of the knee is to 0 degrees and normal range of flexion of the knee is to 140 degrees.  38 C.F.R. § 4.71a , Plate II (2014). 

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion into the joint.  38 C.F.R. § 4.71a (2014).

Diagnostic Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a (2014).

Other diagnostic codes relating to the knee are Diagnostic Code 5256 (ankylosis), 5262 (for impairment of tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  These conditions are not shown on examination and the Board finds that application of those diagnostic codes is not warranted.  38 C.F.R. § 4.71a (2014).

During the course of his appeal, the Veteran has undergone several VA examinations and been seen by both VA and by private doctors.  The medical evidence of record has been reviewed in its entirety, and will be discussed as appropriate in conjunction with the various potentially applicable Diagnostic Codes. 

As noted, the Veteran's left knee is currently rated at 10 percent under Diagnostic Code 5257.  The Board finds that the Veteran is not entitled to a rating in excess of 10 percent under Diagnostic Code 5257 as the evidence of record does not support a finding of either moderate or severe recurrent subluxation or lateral instability.  In this regard, there was no instability found on VA examinations in July 2005, May 2007, and February 2014.  VA treatment records similarly fail to describe moderate or severe instability in the left knee.  For example, on VA examination in July 2005, it was noted that there was normal varus/valgus, normal McMurray's and negative Lachman's test.  A July 2005 report from a private physician, Dr. M.H.R., found that the Veteran's ACL graft looked like it was attached with a 1 Lachman's with a good end point.  At a VA examination February 2014, the examiner indicated that anterior stability testing (Lachman test) was normal, Posterior instability (Posterior drawer test) was normal, and Medial-lateral instability (Apply valgus/varus pressure to knee in extension and 30 degrees of flexion) was normal with respect to the left knee.  Additionally, the examiner found that the Veteran had no evidence or history of recurrent patellar subluxation/dislocation.  There was also no x-ray evidence of patellar subluxation.  

The Board notes that on VA examination in July 2005, the Veteran indicated that he had experienced episodes of dislocation or subluxation that had caused his left knee to give way resulting in falls.  Based on these reports, a compensable, 10 percent rating is assigned.  However, as described, the physical examinations from throughout the course of his appeal have not shown objective evidence of instability or subluxation.  As such, the Board finds that the Veteran's left knee instability is no more than slight and a rating in excess of 10 percent is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).

As noted, the Board must also consider range of motion of the left knee, as a rating separate from instability may be assigned on this basis.  Here, a higher rating is not available based on limitation of motion.  There is no evidence of record indicating that the flexion in the Veteran's left knee is limited to 45 degrees or less or thtat extension in the left knee is limited to 10 degrees or less to warrant a rating based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2014).  In fact, while the Veteran reports symptoms of weakness, stiffness, and swelling, his left knee flexion was limited to at worst 70 degrees without pain and he had normal extension.  

At the July 2005 VA examination, the Veteran demonstrated full extension, flexion to 70 degrees without pain, and flexion to 90 degrees with pain.  At a VA examination in May 2007, the Veteran demonstrated active and passive motion from zero to 70 degrees, with pain limiting the Veteran's range of motion to 70 degrees with repetitive motion.  At a VA examination in August 2011, the Veteran demonstrated flexion to 130 degrees with pain at 120 degrees and extension to 0 degrees without pain.  There was no additional limitation of motion following repetitive-use testing.  The additional functional loss after repetitive-use testing was weakened movement, pain on movement, and a click on the end of flexion near the endpoint of extension of the left knee.  Finally, at a VA examination in May 2014, the Veteran demonstrated flexion to 105 degrees with pain at 90 degrees.  Extension was to 0 degrees with no objective evidence of painful motion.  There was no additional limitation in range of motion after repetitive use testing.  Additional functional loss was noted as a mild antalgic gait relative to the left knee. 

VA and private treatment records were reviewed but fail to describe any additional range of motion testing.  As described, the criteria for a compensable rating based strictly on limitation of motion is not warranted.

The Board has also considered the Veteran's meniscal injury.  As noted above, two Diagnostic Codes are potentially relevant to meniscus injuries.  Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion into the joint.  38 C.F.R. § 4.71a (2014).  Diagnostic Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a (2014).  Semilunar cartilage is synonymous with the meniscus.

DC 5259 requires consideration of sections 4.40 and 4.45 because removal of the semilunar cartilage may result in complications producing loss of motion.  See VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56,704 (1998).  It is noted that a 10 percent rating is the highest rating available under Diagnostic Code 5259.  Moreover, Diagnostic Code 5259 is considered to be range of motion based and therefore it cannot be paired with a second range of motion based rating as that would be considered pyramiding.  See VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56,704 (1998) (noting that DC 5259 requires consideration of sections 4.40 and 4.45 because removal of the semilunar cartilage may result in complications producing loss of motion).

Here, it is clear that the Veteran did undergo a partial meniscectomy.  As such, it is unclear that the Veteran's meniscus has been removed.  For example, the MRI taken in conjunction with the May 2005 VA examination showed evidence of a partial meniscectomy.  As such, "removal" of the meniscus is not shown.  5259 is also not applicable, because while the Veteran does experience pain, there does not appear to be frequent effusion.  For example, the MRI in 2005 showed no effusion and VA treatment records from April and August 2006 also found no effusion.  Moreover, while the Veteran described what he termed "locking", the examiner in May 2014 explained that the locking described by the Veteran was not classical locking due to mechanical displacement of the meniscus, but rather was due to exacerbation of pain.

Nevertheless, it is clear from a review of the Veteran's claim that his left knee has been painful throughout the course of his appeal.  Admittedly, the pain is not shown to functionally limit the range of motion in his left knee to a compensable level.  See Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss).  For example, the Veteran was able to demonstrate pain-free motion beyond the limit required for a compensable rating at each of his VA examinations.  The Veteran has also not been shown to be functionally limited by impairments other than pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).   For example, repetitive motion was not shown to cause additional limitation of motion at the Veteran's examinations.

However, the Court held in Burton v. Shinseki, 25 Vet. App. 1 (2011) that even in non-arthritis contexts, 38 C.F.R.  § 4.59, which states that the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint, is for potential applicability.

As such, the Board finds that whether the pain is the result of degeneration in the left knee or a meniscal injury, it should be recognized as minimally compensable.  Accordingly, a separate 10 percent rating, apart from the rating assigned for instability, is assigned and to this extent the Veteran's claim is granted.

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted higher schedular ratings than those assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Residuals of a Fracture of the Right Ring and Little Fingers

The Veteran is service-connected for residuals of a fracture of the right ring and little fingers, currently evaluated as zero percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5227 (ankylosis of the ring or little finger).  The Veteran is right-handed.  As such, major finger disability ratings are applicable.  38 C.F.R. § 4.69.

Under Diagnostic Code 5227, favorable or unfavorable ankylosis of the ring or little finger is to be rated noncompensable.  The Note under Diagnostic Code 5227 provides that consideration should be given to whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with the overall function of the hand.  38 C.F.R. § 4.71a, Diagnostic Code 5227.

Under Diagnostic Code 5230, any limitation of motion of the ring or little finger is to be rated noncompensable.  38 C.F.R. § 4.71a, Diagnostic Code 5230.

Under Diagnostic Code 5151, a 30 percent evaluation is warranted for amputation of the ring and little finger of the major extremity. 

Under Diagnostic Code 5156, a 10 percent evaluation is warranted for amputation of the little finger, without metacarpal resection, at the PIP joint or proximal thereto.  A 20 percent evaluation is warranted for amputation of the little finger with metacarpal resection (more than one half the bone lost).  38 C.F.R. § 4.71a, Diagnostic Code 5156.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative hypertrophic arthritis or osteoarthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.) if the limitation of range of motion is compensable.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic
codes, a rating of 10 percent is for application for each such major joint or group of
minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 20 percent rating is assigned when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint
groups, with occasional incapacitating exacerbations, and a 10 percent rating when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.

For the purpose of rating a disability from arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are considered major joints; multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities, the interphalangeal, metatarsal and tarsal joints of the lower extremities, the cervical
vertebrae, the dorsal vertebrae, and the lumbar vertebrae, are considered groups of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45(f).

As noted in the introduction, the Board previously denied the Veteran's claim for a compensable rating for either finger, but that decision was vacated and remanded for action consistent with a JMR.  The JMR found that the Veteran experienced limitation of motion in multiple fingers of his right hand and that the July 2005 VA examination diagnosed decreased range of motion of right and little fingers with degenerative changes, based in part on results of x-rays of his right hand indicating mild to moderate joint degenerative changes involving the proximal interphalangeal joint of the little finger.  It was also noted that a July 2005 statement from Dr. Redish stated that x-rays showed some slight osteoarthritis and he diagnosed minimal post-traumatic arthritis of the PIP joint of the small finger of the right hand.  Several other medical records were also referenced to suggest that the Veteran had arthritis in two fingers of his right hand.  The JMR pointed to Diagnostic Code 5003 and the provision that a 10 percent rating could be assigned for a group of minor joints, as long as limitation of motion was objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.   

Having reviewed the evidence of record, the Board concurs that the Veteran's situation would fit within the provisions of Diagnostic Code 5003, as the medical evidence shows arthritis on x-rays and there is objective evidence of painful motion as shown on VA examination.  As such, a 10 percent rating is warranted.  However, there is no indication that the Veteran's two fingers cause occasional incapacitating exacerbations.  It is not disputed that the fingers are painful, but the Veteran has not been shown to require any prolonged rest to treat his hand, or treatment by a physician.

The JMR also directed the Board to consider whether the Veteran's right hand finger disabilities should be rated as akin to ankylosis under 38 C.F.R. § 4.71a, DC 5227, or whether they should be rated by analogy to amputation.

Turning to the evidence of record, on VA examination in July 2005 the Veteran complained that his three fingers of his right hand ached all the time.  He also complained of flare-ups at work, especially when he had to use his hand, as a postman, constantly trying to put mail in the slots.  He stated that by the end of the day he was unable make a fist and it hurt to bend the fingers.  On physical examination of the right hand, position of function of the hand-wrist dorsiflexion was normal, metacarpophalangeal joint (MCP) flexion was normal and proximal interphalangeal (PIP) joint was normal.  There was tenderness on the PIP and distal interphalangeal (DIP) joints of the ring, little and long fingers.  Range of motion with the goniometer revealed the ring finger's MCP joint was 75 degrees (normal is 0 to 90).  PIP joint was 55 (normal is 0 to 100) and DIP joint was 20 degrees (normal is 70 to 80).  The little finger's MCP was 50 degrees, PIP was 40 degrees and DIP was 20 degrees.  Measuring the gap in inches, there was no gap approximating the thumb to the fingers which was normal.  Between the tips of the fingers and the proximal transverse crease of the palm, there was a 1/2 inch gap from the ring and the little fingers to the proximal transverse line.  Between the thumb pad and the fingers, there is one inch away from the little finger and 3/4 inch away from the ring finger.  The strength for pushing, pulling and twisting was slightly decreased compared to the left hand.  There was no neurological deficit.  X-ray views of the right hand showed evidence of mild to moderate joint degenerative changes involving the PIP joint of the little finger.  The diagnosis was decreased range of motion of the ring and little fingers with degenerative changes.

A July 2005 private treatment record by Dr. M.H.R., noted minimal post-traumatic arthritis of the PIP joint of the small finger of the right hand based on X-ray.

In a July 2005 statement, Dr., J.B., noted the Veteran uses his hands a lot causing pain flair ups from his old fracture. 

On VA examination in May 2007, the Veteran reported flare-ups of joint symptoms of the right ring and little fingers.  He reported a history of decrease in hand strength and decrease in hand dexterity.  Physical examination revealed no amputation of a digit or part of a digit.  There was also no ankylosis of one or more digits.  On the right hand there was a one to two-inch gap between the thumb pad and the tips of the fingers on attempted opposition of the thumb to fingers.  There was also a gap between finger and proximal transverse crease of the hand on maximal flexion of the finger.  There was decreased strength for pushing, pulling and twisting.  Range of motion testing of the right ring and little finger's MCP joints revealed flexion to 50 degrees with pain on motion and additional loss of motion on repetitive use of the joints, also to 50 degrees.  Range of motion of the PIP joints of the right ring and little fingers was flexion to 70 degrees with pain.  There was additional loss of motion on repetitive use of the joints to 70 degrees.  Range of motion of the DIP joint of the right ring and little fingers was flexion to 40 degrees with pain and additional loss of motion on repetitive use of the joints was noted to 40 degrees.  Extension was to zero degree for the right ring and little MCP, PIP, and DIP joints.

X-ray examination showed no fracture, subluxation or any narrowed joint space.  There was soft tissue calcification adjacent to the PIP joint of the fifth finger and there was pattern of focal cortical hyperplasia - distal third of the proximal phalanx of the fifth finger.  The diagnosis was residuals of fracture of the right ring and little fingers.  It was noted that the Veteran is currently employed as a mail carrier.  It was also noted that he had lost three weeks from work during the last twelve-month period due to knee and hand pain.  It was also noted that the Veteran's finger disabilities had a significant effect on his occupational activities, in that he has decreased manual dexterity and problems with lifting and carrying due to pain.

On VA examination in May 2014, the Veteran denied flare-ups of pain.  Initial range of motion measurements showed limitation of motion and evidence of painful motion for the right finger and little finger.  There was no gap between the thumb pad and the fingers.  There was a gap less than 1 inch (2.5 cm) between the little finger and the proximal transverse crease of the palm.  There was no objective evidence of painful motion on finger flexion.  There was no limitation of extension or evidence of painful motion of the index finger or long finger.  There was no functional loss or additional limitation of motion following repetitive-use testing.  There was no tenderness or pain to palpation for joints or soft tissue of either hand, including thumb and fingers.  His hand grip was normal strength.  There was no ankylosis of the thumb or fingers.  Other pertinent physical findings were proximal phalanges finger with edema, misaligned.  The examiner noted that the remaining functioning of the Veteran's fingers is not so diminished that amputation with prosthesis would equally service the Veteran.  There was X-ray evidence of degenerative or traumatic arthritis in the right hand.  Degenerative or traumatic arthritis was not documented in multiple joints of the same hand, including the thumb and fingers.  The examiner noted osteophytes at the fifth proximal interphalangeal joint based on a November 2014 examination.  

Looking to the directives of the JMR, the Board finds that the Veteran's right hand disability should not be rated by analogy to ankylosis.  First, while the Veteran clearly has a right ring and little finger disability; the fingers are not ankylosed as was specifically found by the physical examinations in May 2007 and May 2014.  Moreover, the Veteran is not more accurately rated by using the Diagnostic Code for ankylosis.  His finger disability is arthritis which causes painful motion in the fingers, but the Veteran still has motion in the fingers.  Ankylosis contemplates fingers being frozen in place.

Likewise, while the JMR directed the Board to consider whether the fingers should be rated by analogy to amputation, the VA examiner in May 2014 specifically found that there was not such functional impairment of the fingers that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  That is, could the Veteran still grasp objects.  It is clear from the medical evidence of record that he can, and he has not suggested to the contrary.

Even considering his reported soreness on use and decreased dexterity, the Veteran continues to enjoy full use of his fingers and continues to use his hand and fingers to sort mail at work.  In this case, the Veteran had normal right hand grip strength as discussed by a VA examiner in May 2014.  The May 2014 examiner also noted there was no ankylosis condition to result in limitation of motion of other digits or interference with the overall function of the hand.  The Board notes that the AOJ denied service connection for the middle finger in an October 2014 rating decision and the yet has not yet appealed this decision.  Thus, the Board finds that this evidence does not establish that the Veteran's right ring and little fingers have interfered with the overall function of the right hand, such that a separate evaluation is warranted under the Note to Diagnostic Code 5227.  38 C.F.R. § 4.71a, Diagnostic Code 5227.

As explained above, a 10 percent schedular rating for the Veteran's right little and ring finger disabilities is granted.

Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected ulcerative colitis.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.
 
In this case, the rating criteria for the musculoskeletal disabilities reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The evidence does not show anything unusual or exceptional that would make the schedular criteria inadequate in this case.  In the case at hand, the record shows that the manifestations of the left knee and finger disabilities are contemplated by the schedular criteria.  The Veteran retains range of motion of the left knee.  The finger disabilities do not cause interference with the rest of the right hand.  There is no indication that the average industrial impairment from the disabilities in excess of that contemplated by the assigned ratings.  The Veteran's primary complaint with regard both to his right hand and left knee is pain, which is the specific basis upon which the compensable ratings were assigned.  Moreover, higher ratings are available for more severe levels of impairment, but the Veteran does not meet the criteria for the higher ratings.  As such, the Veteran's symptomatology is reasonably contemplated by the assigned schedular ratings and referral for extra-schedular consideration is not in order.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here the Veteran is employed by the post office, and while his service connected disabilities on appeal cause some interference with employment, it is not suggested that either disability on appeal renders him unemployable.  As such, Rice is inapplicable.

 





ORDER

An rating in excess of 10 percent for instability is denied.

A separate 10 percent rating for painful motion of the left knee is granted, subject to the laws and regulations governing the award of monetary benefits.

A 10 percent rating, but no higher, for the Veteran's right ring and little finger disabilities is granted, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


